Name: Council Implementing Regulation (EU) No 1013/2014 of 26 September 2014 implementing Regulation (EU) No 36/2012 concerning restrictive measures in view of the situation in Syria
 Type: Implementing Regulation
 Subject Matter: international affairs;  Asia and Oceania
 Date Published: nan

 27.9.2014 EN Official Journal of the European Union L 283/9 COUNCIL IMPLEMENTING REGULATION (EU) No 1013/2014 of 26 September 2014 implementing Regulation (EU) No 36/2012 concerning restrictive measures in view of the situation in Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 36/2012 of 18 January 2012 concerning restrictive measures in view of the situation in Syria and repealing Regulation (EU) No 442/2011 (1), and in particular Article 32(1) thereof, Whereas: (1) On 18 January 2012, the Council adopted Regulation (EU) No 36/2012. (2) By its judgment of 16 July 2014 in Case T-572/11, the Court of Justice of the European Union annulled the Council's decision to include Samir Hassan on the list of persons and entities subject to restrictive measures set out in Annex II to Regulation (EU) No 36/2012. (3) Samir Hassan should be included again on the list of persons and entities subject to restrictive measures set out in Annex II to Regulation (EU) No 36/2012, on the basis of a new statement of reasons. (4) Furthermore, the information relating to two entities listed in Annex II to Regulation (EU) No 36/2012 should be updated. (5) Regulation (EU) No 36/2012 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EU) No 36/2012 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 September 2014. For the Council The President S. GOZI (1) OJ L 16, 19.1.2012, p. 1. ANNEX 1. The following person is inserted in the list of natural and legal persons set out in Section A of Annex II to Regulation (EU) No 36/2012: Name Identifying information Reasons Date of listing 48. Samir ( ) Hassan ( ) Samir Hassan is a prominent businessman, close to key figures of the Syrian regime, such as Rami Makhlouf and Issam Anbouba; since March 2014, he has held the position of Vice Chairman for Russia of the Bilateral Business Councils following his appointment by Minister of Economy, Khodr Orfali. Additionally, he supports the regime's war effort with cash donations. Accordingly, Samir Hassan is associated with persons benefitting from or supporting the regime and provides support to and benefits from the Syrian regime. 27.9.2014 2. The entries concerning the entities listed below, as set out in Section B of Annex II to Regulation (EU) No 36/2012, are replaced by the following entries: Name Identifying information Reasons Date of listing 54. Overseas Petroleum Trading a.k.a. Overseas Petroleum Trading SAL (Off-Shore)  a.k.a. Overseas Petroleum Company  Dunant Street, Snoubra Sector, Beirut, Lebanon. Providing support to the Syrian regime and benefitting from the regime by organising covert shipments of oil to the Syrian regime. 23.7.2014 55. Tri Ocean Trading a.k.a. Tri-Ocean Energy 35b Saray El Maadi Tower, Corniche El Nile, Cairo, Egypt, Postal Code 11431 P.O. Box: 1313 Maadi Providing support to the Syrian regime and benefitting from the regime by organising covert shipments of oil to the Syrian regime. 23.7.2014